ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_07_FR.txt.                                                                          665




 OPINION DISSIDENTE DE M. LE JUGE AD HOC SKOTNIKOV

[Traduction]

   Je suis au regret de ne pouvoir me rallier à la décision de la Cour selon
laquelle cette dernière a compétence pour connaître de la présente aﬀaire.
   1. Dans l’ordonnance qu’elle a rendue le 19 avril 2017 sur les mesures
conservatoires, la Cour est parvenue à la conclusion que les droits dont
l’Ukraine sollicitait la protection en vertu de la CIRFT n’étaient pas
plausibles. Les droits en soi, tels que prévus par un traité donné, étant
toujours plausibles, elle avait pour tâche d’examiner, prima facie, les actes
allégués par le demandeur à l’appui de ses griefs. Aux paragraphes 74
et 75 de cette ordonnance, la Cour a précisé ce qui suit :
       « 74. [D]ans le contexte d’une demande en indication de mesures
    conservatoires, un Etat partie à la convention ne peut se fonder sur
    l’article 18 pour exiger d’un autre Etat partie qu’il coopère avec lui
    en vue de prévenir un certain type d’actes que s’il est plausible que les
    actes en cause puissent constituer des infractions au sens de l’article 2
    de la CIRFT.
       75. En l’espèce, les actes auxquels l’Ukraine se réfère … ont fait
    un grand nombre de morts et de blessés dans la population civile.
    Cela étant, aﬁn de déterminer si les droits dont l’Ukraine recherche
    la protection sont au moins plausibles, il est nécessaire de rechercher
    s’il existe des raisons suﬃsantes pour considérer que les autres élé-
    ments ﬁgurant au paragraphe 1 de l’article 2, tels que les éléments de
    l’intention ou de la connaissance qui ont été mentionnés ci-dessus …
    et celui relatif au but auquel il est fait référence à l’alinéa b) dudit
    paragraphe, sont réunis. A ce stade de la procédure, l’Ukraine n’a
    pas soumis à la Cour de preuves oﬀrant une base suﬃsante pour que
    la réunion de ces éléments puisse être jugée plausible. » (Application
    de la convention internationale pour la répression du financement
    du terrorisme et de la convention internationale sur l’élimination de
    toutes les formes de discrimination raciale (Ukraine c. Fédération de
    Russie), mesures conservatoires, ordonnance du 19 avril 2017, C.I.J.
    Recueil 2017, p. 131-132, par. 74-75 ; les italiques sont de moi.)
En conséquence, sans traiter les questions de l’urgence ou du risque qu’un
préjudice irréparable soit causé aux droits revendiqués, la Cour a décidé
que « les conditions requises pour l’indication de mesures conservatoires
relativement aux droits invoqués par l’Ukraine sur le fondement de la
CIRFT n[’étaien]t pas remplies » (ibid., p. 132, par. 76). La conclusion
selon laquelle ces droits ne sont pas plausibles est toujours valable.
   2. Dans le présent arrêt, la Cour conclut que, « [à] ce stade de la procé-
dure, point n’est généralement besoin pour [elle] de procéder à un examen

                                                                         111

     application de la cirft et de la ciedr (op. diss. skotnikov) 666

des actes illicites allégués ou de la plausibilité des griefs » (arrêt, par. 58).
Ce dictum laisse entendre que la plausibilité des faits n’est pas pertinente
aux ﬁns d’une exception d’incompétence et que la Cour pourrait connaître
même de griefs peu plausibles. Au même paragraphe, la Cour précise que
sa « tâche …, telle que reﬂétée à l’article 79 du Règlement …, est d’exami-
ner les points de droit et de fait ayant trait à l’exception d’incompétence
soulevée » (ibid.). L’on voit mal comment ces deux dicta, directement jux-
taposés, peuvent être compatibles. En tout état de cause, la Cour ne s’est
pas penchée sur les questions relatives aux éléments de preuve factuels, ni
dans le cas de la CIRFT ni dans celui de la CIEDR.
   3. Ainsi que la Cour l’a relevé, « [l]’existence de [s]a compétence …
dans un cas particulier n’est … pas une question de fait, mais une ques-
tion de droit qui doit être tranchée à la lumière des faits pertinents. Eta-
blir ces faits peut poser des problèmes de preuve » (Actions armées
frontalières et transfrontalières (Nicaragua c. Honduras), compétence et
recevabilité, arrêt, C.I.J. Recueil 1988, p. 76, par. 16). S’agissant des
exceptions préliminaires, le Règlement de la Cour mentionne à plusieurs
reprises la nécessité que soient examinées tant les questions juridiques que
les questions factuelles. Les faits allégués en une aﬀaire donnée doivent
bien évidemment être vériﬁés dans la mesure appropriée au cas d’espèce.
Lorsqu’il lui faut apprécier tous les faits relevant du fond pour décider si
elle a compétence ratione materiae, la Cour dit que l’exception en cause
n’a pas un caractère exclusivement préliminaire.
   4. Dans les circonstances de la présente aﬀaire, où la conclusion sus-
visée à laquelle la Cour est parvenue en 2017 demeure en vigueur, une
prudence particulière s’imposait pour décider si les griefs, qui étaient
précisément fondés sur ces mêmes faits allégués, « entr[ai]ent ou non
dans les prévisions » (Plates-formes pétrolières (République islamique
d’Iran c. Etats-Unis d’Amérique), exception préliminaire, arrêt, C.I.J.
Recueil 1996 (II), p. 809-810, par. 16) de la CIRFT, prudence dont la
Cour n’a malheureusement pas fait montre. Autrement, elle n’aurait pas
conclu que l’argumentation de l’Ukraine satisfait au critère établi en l’aﬀaire
des Plates-formes pétrolières et qu’elle a compétence ratione materiae en
l’espèce.
   5. S’agissant des points de droit, la Cour a pour tâche, au stade des
exceptions préliminaires, de trancher les questions relatives au champ
d’application du traité en cause et de déterminer ainsi les limites de la
compétence ratione materiae qui est la sienne. Cet impératif est bien établi
dans sa jurisprudence, selon laquelle elle « doit … toujours s’assurer de sa
compétence et … doit, s’il y a lieu, l’examiner d’oﬃce » (Immunités juridic-
tionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), arrêt,
C.I.J. Recueil 2012 (I), p. 118, par. 40).
   6. Malheureusement, la Cour ne suit pas cette jurisprudence bien éta-
blie lorsqu’elle indique qu’« il n’est nul besoin de traiter de [la] question
[relative à la portée du terme « fonds »] au stade actuel de la procédure »
(arrêt, par. 62). A la phrase suivante, elle conclut que « [l]’interprétation
de la déﬁnition de ce terme pourrait … être pertinente, le cas échéant, lors

                                                                             112

     application de la cirft et de la ciedr (op. diss. skotnikov) 667

de l’examen au fond » (arrêt, par. 62). Cette question préliminaire tou-
chant au champ d’application de la CIRFT est ainsi transformée, sans la
moindre justiﬁcation, en une question de fond.
   7. Au paragraphe 59 de l’arrêt, la Cour précise à raison que le ﬁnance-
ment par un Etat d’actes de terrorisme n’est pas traité par la CIRFT et
déborde le cadre de cet instrument. Au paragraphe 61, elle conclut que la
commission par l’agent d’un Etat d’une infraction visée à l’article 2 n’en-
gage pas la responsabilité de l’Etat concerné au titre de la CIRFT. L’Etat
étant une entité abstraite, qui agit par le truchement de ses représentants,
les conclusions qui précèdent s’accordent mal avec celle que la Cour tire
au même paragraphe, selon laquelle la convention s’applique aussi bien
aux personnes qui agissent à titre privé qu’à celles qui sont des agents de
l’Etat. Cette conclusion va également à l’encontre de la logique des
Articles sur la responsabilité de l’Etat pour fait internationalement illicite
adoptés par la Commission du droit international (rapport de la Commis-
sion du droit international, cinquante-troisième session, Documents offi-
ciels de l’Assemblée générale, supplément no 10 (A/56/10)).
   8. Dans son ordonnance du 19 avril 2017, la Cour a précisé qu’« un
Etat partie à la convention ne peut se prévaloir des droits que lui confèrent
les articles 2 et 5 que s’il est plausible que les actes qu’il allègue puissent
constituer des actes de discrimination raciale au sens de la convention »
(Application de la convention internationale pour la répression du finance-
ment du terrorisme et de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale (Ukraine c. Fédération de
Russie), mesures conservatoires, ordonnance du 19 avril 2017, C.I.J.
Recueil 2017, p. 135, par. 82 ; les italiques sont de moi). Et la Cour de
conclure ceci :
        « En l’espèce, sur la base des éléments que les Parties ont produits
     devant la Cour, il apparaît que certains des actes allégués par
     l’Ukraine remplissent cette condition de plausibilité. Tel est le cas de
     l’interdiction du Majlis et des restrictions invoquées par l’Ukraine
     s’agissant des droits des Ukrainiens de souche en matière d’éduca-
     tion. » (Ibid., par. 83 ; les italiques sont de moi.)
Il convient de noter que, outre ces deux questions, la Cour n’a pas consi-
déré en 2017 que d’autres griefs de l’Ukraine étaient plausibles, ce qui a
son importance pour déterminer comment elle devrait examiner les élé-
ments de preuve factuels susceptibles d’être pertinents aux ﬁns de la ques-
tion de sa compétence. Autrement dit, un examen supplémentaire
s’impose. Or, l’arrêt ne mentionne par exemple nullement que les actes
allégués par l’Ukraine, selon les propres écritures de celle-ci, sont interve-
nus soit avant le référendum concernant la question du statut de la Cri-
mée soit peu après, ni que les mesures alléguées par ce même Etat visaient
des militants opposés au référendum. Cela soulève bien évidemment une
question de compétence ratione temporis et sape, par ailleurs, le propre
argument du demandeur selon lequel ces actions seraient couvertes par la
CIEDR. Si elle avait examiné comme il se doit les éléments de preuve

                                                                           113

     application de la cirft et de la ciedr (op. diss. skotnikov) 668

factuels pertinents, la Cour serait sans doute parvenue à des conclusions
diﬀérentes. Elle a cependant décidé de ne pas le faire (voir arrêt, par. 94).
Après s’être contentée de résumer les arguments des Parties relatifs aux
questions de droit et de fait, la Cour tire la conclusion radicale selon
laquelle, « compte [tenu] des droits et obligations formulés en termes
généraux dans la convention, y compris les obligations énoncées au para-
graphe 1 de l’article 2 et la liste non exhaustive de droits ﬁgurant à l’ar-
ticle 5, … les mesures dont l’Ukraine tire grief … entrent … dans les
prévisions de cet instrument » (ibid., par. 96). Fruit d’un raisonnement
sommaire, cette conclusion n’est guère satisfaisante.
   9. Plus haut dans l’arrêt, la Cour a rappelé que, pour appliquer le cri-
tère établi en l’aﬀaire des Plates-formes pétrolières, « [il] p[ouvai]t … se
révéler nécessaire d’interpréter les dispositions qui déﬁniss[ai]ent le champ
d’application du traité » (ibid., par. 57). Il est regrettable qu’elle n’ait pas
examiné certaines questions relatives à celui de la CIEDR.
   10. Je conviens que la liste des droits recensés à l’article 5 de la CIEDR
n’est pas exhaustive. Il n’en reste pas moins qu’il y a toujours lieu de
démontrer qu’une violation alléguée répond à tous les critères énoncés au
paragraphe 1 de l’article premier, qui est ainsi libellé :
        « Dans la présente Convention, l’expression « discrimination
     raciale » vise toute distinction, exclusion, restriction ou préférence
     fondée sur la race, la couleur, l’ascendance ou l’origine nationale ou
     ethnique, qui a pour but ou pour eﬀet de détruire ou de compro-
     mettre la reconnaissance, la jouissance ou l’exercice, dans des condi-
     tions d’égalité, des droits de l’homme et des libertés fondamentales
     dans les domaines politique, économique, social et culturel ou dans
     tout autre domaine de la vie publique. » (Les italiques sont de moi.)
Il s’ensuit que la CIEDR ne pourrait entrer en jeu que si un traitement
discriminatoire était réservé à un groupe de la population par rapport à
un ou plusieurs autres groupes. J’estime dès lors que la question de savoir
si la communauté tatare de Crimée a le droit de conserver les instances
représentatives qui lui sont propres n’est pas couverte par le paragraphe 1
de l’article premier. La Cour aurait dû se prononcer sur cette question,
qui se rapporte clairement au champ d’application de la convention.
   11. De même, la Cour aurait dû traiter en tant que question prélimi-
naire le point de savoir si le droit à l’enseignement dans sa langue mater-
nelle relevait de la CIEDR. A ce propos, je ferai observer que les Etats
parties ont la faculté de créer des droits qui ne sont pas expressément
énumérés dans cet instrument et de néanmoins les faire entrer dans le
champ d’application de celui-ci. La responsabilité d’un Etat partie ne
peut toutefois être engagée que s’il est porté atteinte au principe général
de non-discrimination pour les motifs visés au paragraphe 1 de l’article
premier.
   12. Il est évident qu’aucun droit à l’enseignement dans sa langue
maternelle n’est mentionné au point v) de l’alinéa e) de l’article 5 de la
CIEDR, mais si un tel droit découle des dispositions constitutionnelles ou

                                                                            114

     application de la cirft et de la ciedr (op. diss. skotnikov) 669

d’autres dispositions légales en vigueur dans un pays donné, ou sur une
partie de son territoire (et l’ukrainien est l’une des trois langues oﬃcielles
en Crimée), le fait d’en priver un groupe particulier et de l’accorder à un
ou plusieurs autres groupes pourrait entrer dans le champ d’application
de la CIEDR. Pour qu’il en aille ainsi, ce traitement doit cependant être
manifeste et prendre, par exemple, la forme de mesures législatives ou
administratives, ce qui n’est clairement pas le cas. Les ﬂuctuations éven-
tuelles du nombre d’élèves ou d’établissements scolaires (telles que celles
invoquées par l’Ukraine en l’espèce) ne sont pas pertinentes, car elles
pourraient résulter de facteurs autres qu’une discrimination pour les
motifs spéciﬁés dans la CIEDR. La Cour doit se montrer particulière-
ment prudente, aucun droit à l’enseignement dans sa propre langue
n’étant établi en tant que tel par cet instrument.
   13. Enﬁn, je ne suis pas convaincu par le raisonnement que la Cour a
suivi pour déterminer si les conditions préalables énoncées à l’article 22 de
la CIEDR étaient cumulatives ou alternatives, puisqu’elle a fait l’amal-
game entre les négociations et la conciliation, qui constituent des modes
distincts de règlement des diﬀérends. Cela est reﬂété au paragraphe 133 de
son arrêt en l’aﬀaire relative à l’Application de la convention internationale
sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie) (C.I.J. Recueil 2011 (I), p. 125) où était inter-
prété l’article 22. Au surplus, bien que le terme « rapidement » ﬁgure dans
le préambule de la CIEDR, le contexte de l’article précité n’indique nulle-
ment que, selon les Etats parties, c’était le règlement des diﬀérends sous
les auspices du Comité pour l’élimination de la discrimination raciale,
plutôt que l’exécution de l’obligation primaire d’éliminer le racisme, qui
devait intervenir dans les meilleurs délais. Dans le présent arrêt, la Cour
applique le terme « rapidement » à l’article 22, à rebours de sa conclusion
en l’aﬀaire Géorgie c. Fédération de Russie, où elle a jugé que cette dispo-
sition imposait certaines conditions préalables (ibid., par. 141). En refu-
sant de manière singulière d’examiner les travaux préparatoires de
l’article 22, la Cour s’écarte de l’approche qu’elle avait adoptée au para-
graphe 142 de son arrêt en l’aﬀaire Géorgie c. Fédération de Russie, où elle
s’était penchée sur ces mêmes travaux du fait que les parties en avaient
abondamment débattu (ibid., p. 128). La meilleure explication à cette
incongruité est que, en l’espèce, le recours aux travaux préparatoires com-
promettrait la conclusion de la Cour plus qu’il ne la corroborerait.
   14. Le présent arrêt laisse quasiment entendre qu’il suﬃt qu’un deman-
deur aﬃrme qu’il existe un lien, aussi ténu ou artiﬁciel soit-il, entre ses
allégations factuelles et le traité qu’il invoque pour convaincre la Cour
que l’instrument en cause lui donne compétence ratione materiae pour
connaître de l’aﬀaire. Selon moi, ce revirement de jurisprudence ne consti-
tue pas une évolution positive.

                                             (Signé) Leonid Skotnikov.



                                                                          115

